DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 9/27/2022 for application 16968585.  Claims 4-8 & 14 are canceled by Applicant.  Claims 1-3, 9-13, & 15 are pending.

Drawings
The drawings were received on 9/27/2022.  These drawings are accepted.

Claim Objections
Claims 1-2, 9-13, & 15 are objected to because of the following informalities:  
Regarding Claims 1-2, 9-13, & 15, the recitation “a fuel mass flow rate” (claim 1) and each and every recitation “the fuel mass flow rate” (claims 1-2, 9-13, & 15) are believed to be in error for - - a total fuel mass flow rate - - and - - the total fuel mass flow rate - -, respectively, given the claims previously recited “mtotal” for these respective limitations and that it does not appear that Applicant has changed the scope of the claims in this regard.  This language was suggested in the non-final Office action mailed 5/23/2022.
Further regarding Claim 15, the recitation “the load” (l. 9) is believed to be in error for - - a load supplied by the gas turbine - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 & 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Greeb 6095793 in view of Bulat 20120196234.
	Regarding Independent Claim 1, Greeb teaches a method of controlling a gas turbine (see Title) arranged to supply a load (see Figs. 3-4), the gas turbine comprising a compressor (20) arranged to operate at a rotational speed, a combustor (32) and a fuel supply (41) comprising a first fuel supply means (primary preburner fuel) and a second fuel supply (secondary preburner fuel), wherein the compressor is arranged to provide air to the combustor at a steady state air mass flow rate (when operating at steady state, the compressor will inherently do this) and wherein the fuel supply is arranged to supply fuel at a fuel mass flow rate to the combustor (via valve 43””), the method comprising: 
responsive to the load change to the load (Col. 17, ll. 14-17), controlling the fuel supply to supply a proportion of the fuel mass flow rate as a pilot fuel mass flow rate via the first fuel supply (Fig. 6, output “fuel flow rate demand to primary fuel valve” which is inherently a proportion of the total fuel mass flow rate) based, at least in part, on a combustor mass flow rate (interpretation 1: primary fuel flow based on both air mass flow rate, at box 72, and primary preburner fuel flow rate; Col. 20, ll. 9-22; and interpretation 2: primary fuel flow based, at least in part, on air mass flow rate, at box 72),
wherein the proportion of the fuel mass flow rate as the pilot fuel mass flow rate supplied via the first fuel supply is within a range between a first pilot threshold and a second pilot threshold (the supplied pilot fuel flow rate will be between a lower threshold of zero and an upper threshold of 100%),
wherein the first pilot threshold is pre-determined for the gas turbine (a threshold of zero is pre-determined for the gas turbine based on zero pilot fuel flow), and
the second pilot threshold is pre-determined for the gas turbine (a threshold of 100% is pre-determined for the gas turbine based on maximum pilot fuel flow possible).
Greeb fails to expressly teach the first pilot threshold corresponds with loss of a pilot flame of the combustor and the second pilot threshold corresponds with overheating of a burner of the combustor.
Bulat teaches controlling pilot fuel flow above a threshold in order to avoid risk of a flame-out (avoiding region B in Fig. 4 by keeping pilot fuel flow at minimum quantities with respect to load reduces risk of flameout; paras. [0020], [0058], & [0071]).  Bulat further teaches controlling pilot fuel flow below a threshold in order to avoid risk of over temperature of burner parts (avoiding region A in Fig. 4 by keeping pilot fuel flow below maximum quantities with respect to load reduces risk of over temperature; paras. [0019], [0057], & [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greeb’s method such that the first pilot threshold corresponds with loss of a pilot flame of the combustor and the second pilot threshold corresponds with overheating of a burner of the combustor, as taught by Bulat, in order to reduce the risk of flame-out (Bulat; para. [0020]) and to reduce the risk of overheating parts (Bulat; para. [0019]).  The regions A and B in Bulat are predetermined for the gas turbine (para. [0015]), as shown in the figures, and thus the thresholds in Greeb in view of Bulat are also predetermined for the gas turbine.
Regarding Dependent Claim 2, Greeb in view of Bulat teaches the invention as claimed and as discussed above for claim 1, and Greeb further teaches controlling the proportion of the fuel mass flow rate supplied as the pilot fuel mass flow rate via the first fuel supply is based, at least in part, on a previous combustor mass flow rate supplied in a previous time step (given that the primary preburner fuel flow rate is taken into account when scheduling the fuel flow rate demand to the primary fuel valve, Greeb is at least in part basing the pilot fuel flow proportion on the combustor mass flow rate by accounting for at least the immediately-previous primary fuel flow; Col. 20, ll. 9-22).
Regarding Dependent Claim 3, Greeb in view of Bulat teaches the invention as claimed and as discussed above for claim 2, and Greeb further teaches wherein the previous combustor mass flow rate is provided from a set of respective previous combustor mass flow rates (the primary fuel flow output used for scheduling the pilot fuel flow, as discussed for claim 2 above, is from a set containing at least the immediately-previous primary fuel flow).
	Regarding Dependent Claim 9, Greeb in view of Bulat teaches the invention as claimed and as discussed above for claim 1, and Greeb further teaches the proportion of the fuel mass flow rate supplied as the pilot fuel mass flow rate via the first fuel supply is below the first pilot threshold for at most a predetermined first duration (the pilot fuel flow rate does not go below 0, thus meeting the claim).
Regarding Dependent Claim 10, Greeb in view of Bulat teaches the invention as claimed and as discussed above for claim 1, and Greeb further teaches the proportion of the fuel mass flow rate supplied as the pilot fuel mass flow rate via the first fuel supply is above the second pilot threshold for at most a predetermined second duration (the pilot fuel does not go above 100%, thus meeting the claim).
	Regarding Dependent Claim 11, Greeb in view of Bulat teaches the invention as claimed and as discussed above for claim 1, and Greeb further teaches controlling the proportion of the fuel mass flow rate supplied as the pilot fuel mass flow rate via the first fuel supply comprises decreasing the proportion when the load change to the load is positive (the recited step is not required to be carried out since it is contingent on a precondition that is not positively recited as actually occurring - the load could be zero and the load change could also be zero, in which case the recited step would not be carried out).  It is further noted that claim 1 does not positively require supplying a particular load.  The “responsive to the load change to the load” step recites a step that is contingent on this load change actually occurring, but the load change and the load are not positively recited as actually occurring.  See MPEP 2111.04 II.
	Regarding Dependent Claim 12, Greeb in view of Bulat teaches the invention as claimed and as discussed above for claim 1, and Greeb further teaches controlling the proportion of the fuel mass flow rate supplied as the pilot fuel mass flow rate via the first fuel supply comprises increasing the proportion when the load change to the load is negative (the recited step is not required to be carried out since it is contingent on a precondition that is not positively recited as actually occurring - the load could be zero and the load change could also be zero, in which case the recited step would not be carried out).  It is further noted that claim 1 does not positively require supplying a particular load.  The “responsive to the load change to the load” step recites a step that is contingent on this load change actually occurring, but the load change and the load are not positively recited as actually occurring.  See MPEP 2111.04 II.
Regarding Independent Claim 13, Greeb teaches a controller (Fig. 6, control structure 40) for a gas turbine, the gas turbine comprising a compressor arranged to operate at a rotational speed, a combustor and a fuel supply comprising a first fuel supply and a second fuel supply, wherein the compressor is arranged to provide air to the combustor at a steady state air mass flow rate and wherein the fuel supply means is arranged to supply fuel at a fuel mass flow rate to the combustor (the italicized limitations are directed to the intended use of the controller – i.e. it is intended to be used with such a gas turbine – whereas the gas turbine and associated structures are not positively recited), wherein the controller is configured to: 
responsive to a load change to the load (Col. 17, ll. 14-17), control the fuel supply to supply a proportion of the fuel mass flow rate as a pilot fuel mass flow rate via the first fuel supply (Fig. 6, output “fuel flow rate demand to primary fuel valve” which is inherently a proportion of the total fuel mass flow rate) based, at least in part, on a combustor mass flow rate (interpretation 1: primary fuel flow based on both air mass flow rate, at box 72, and primary preburner fuel flow rate; Col. 20, ll. 9-22; and interpretation 2: primary fuel flow based, at least in part, on air mass flow rate, at box 72),
wherein the proportion of the fuel mass flow rate as the pilot fuel mass flow rate supplied via the first fuel supply is within a range between a first pilot threshold and a second pilot threshold (the supplied pilot fuel flow rate will be between a lower threshold of zero and an upper threshold of 100%),
wherein the first pilot threshold is pre-determined for the gas turbine (a threshold of zero is pre-determined for the gas turbine based on zero pilot fuel flow), and
the second pilot threshold is pre-determined for the gas turbine (a threshold of 100% is pre-determined for the gas turbine based on maximum pilot fuel flow possible).
Greeb fails to expressly teach the first pilot threshold corresponds with loss of a pilot flame of the combustor and the second pilot threshold corresponds with overheating of a burner of the combustor.
Bulat teaches controlling pilot fuel flow above a threshold in order to avoid risk of a flame-out (avoiding region B in Fig. 4 by keeping pilot fuel flow at minimum quantities with respect to load reduces risk of flameout; paras. [0020], [0058], & [0071]).  Bulat further teaches controlling pilot fuel flow below a threshold in order to avoid risk of over temperature of burner parts (avoiding region A in Fig. 4 by keeping pilot fuel flow below maximum quantities with respect to load reduces risk of over temperature; paras. [0019], [0057], & [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greeb’s method such that the first pilot threshold corresponds with loss of a pilot flame of the combustor and the second pilot threshold corresponds with overheating of a burner of the combustor, as taught by Bulat, in order to reduce the risk of flame-out (Bulat; para. [0020]) and to reduce the risk of overheating parts (Bulat; para. [0019]).  The regions A and B in Bulat are predetermined for the gas turbine (para. [0015]), as shown in the figures, and thus the thresholds in Greeb in view of Bulat are also predetermined for the gas turbine.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Greeb in view Bulat and further in view of Michel 20180216487.
Regarding Independent Claim 15, Greeb teaches a controller (Fig. 6, control structure 40) for a gas turbine, the gas turbine comprising a compressor arranged to operate at a rotational speed, a combustor and a fuel supply comprising a first fuel supply and a second fuel supply, wherein the compressor is arranged to provide air to the combustor at a steady state air mass flow rate and wherein the fuel supply is arranged to supply fuel at a fuel mass flow rate to the combustor (the italicized limitations are directed to the intended use of the tangible non-transient computer-readable storage medium with a controller – i.e. it is intended to be used with a controller for such a gas turbine – whereas controller itself and the gas turbine and associated structures are not positively recited), wherein the controller is configured to: 
responsive to a load change to the load (Col. 17, ll. 14-17), control the fuel supply to supply a proportion of the fuel mass flow rate as a pilot fuel mass flow rate via the first fuel supply (Fig. 6, output “fuel flow rate demand to primary fuel valve” which is inherently a proportion of the total fuel mass flow rate) based, at least in part, on a combustor mass flow rate (interpretation 1: primary fuel flow based on both air mass flow rate, at box 72, and primary preburner fuel flow rate; Col. 20, ll. 9-22; and interpretation 2: primary fuel flow based, at least in part, on air mass flow rate, at box 72),
wherein the proportion of the fuel mass flow rate as the pilot fuel mass flow rate supplied via the first fuel supply is within a range between a first pilot threshold and a second pilot threshold (the supplied pilot fuel flow rate will be between a lower threshold of zero and an upper threshold of 100%),
wherein the first pilot threshold is pre-determined for the gas turbine (a threshold of zero is pre-determined for the gas turbine based on zero pilot fuel flow), and
the second pilot threshold is pre-determined for the gas turbine (a threshold of 100% is pre-determined for the gas turbine based on maximum pilot fuel flow possible).
Greeb fails to expressly teach the first pilot threshold corresponds with loss of a pilot flame of the combustor and the second pilot threshold corresponds with overheating of a burner of the combustor.
Bulat teaches controlling pilot fuel flow above a threshold in order to avoid risk of a flame-out (avoiding region B in Fig. 4 by keeping pilot fuel flow at minimum quantities with respect to load reduces risk of flameout; paras. [0020], [0058], & [0071]).  Bulat further teaches controlling pilot fuel flow below a threshold in order to avoid risk of over temperature of burner parts (avoiding region A in Fig. 4 by keeping pilot fuel flow below maximum quantities with respect to load reduces risk of over temperature; paras. [0019], [0057], & [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greeb such that the first pilot threshold corresponds with loss of a pilot flame of the combustor and the second pilot threshold corresponds with overheating of a burner of the combustor, as taught by Bulat, in order to reduce the risk of flame-out (Bulat; para. [0020]) and to reduce the risk of overheating parts (Bulat; para. [0019]).  The regions A and B in Bulat are predetermined for the gas turbine, as shown in the figures, and thus the thresholds in Greeb in view of Bulat are also predetermined for the gas turbine.
While Greeb’s control is implemented in a “suitable, electronic computing system with data acquisition capabilities” (Col. 10, ll. 8-11), Greeb in view of Bulat fails to expressly teach a non-tangible non-transient computer-readable storage medium having recorded thereon instructions which when implemented by the controller cause the controller to perform the operations in the body of the instant claim.
Michel teaches a computer system for a gas turbine engine (Fig. 6), the computer system including a non-transient computer-readable storage medium which includes instructions to cause the computer to perform various functions (paras. [0038] & [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greeb in view of Bulat such that the various operations carried out by the controller, as discussed for Greeb in view of Bulat above, are directed by instructions recorded on a non-tangible non-transient computer-readable storage medium when the instructions are implemented by the controller, as taught by Michel, in order to provide a suitable electronic computing system (Greeb; Col. 10, ll. 8-11) given that such computing systems were known to store instructions, for performing various operations when executed by a processor of a computer, on such media (Michel; paras. [0038]-[0040]).

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive.
Applicant’s argument (p. 3 of Remarks) that “controlling a division (split) between the main and pilot fuel flows is not the same as “controlling the fuel supply to supply a proportion of the fuel mass flow rate as a pilot fuel mass flow rate via the first fuel supply based, at least in part, on a combustor mass flow rate” (emphasis Applicant’s) is unpersuasive.  Applicant’s explanation of this contention focuses on the combustor mass flow rate, yet Bulat is not relied upon for controlling based on mass flow rate, despite the fact that Bulat does in fact teach controlling based on a combustor mas flow rate (as acknowledged by Applicant).  Given that the rejection does not rely on Bulat for this teaching, Applicant’s arguments concerning the mass flow rate-based control is moot, though the examiner disagrees that “mass flow exiting the combustion chamber is… in a completely different context than [the] claimed structural and/or operational relationships” (i.e. Bulat’s mass flow rate being a flow rate of mass exiting the combustor vs the claimed “combustor mass flow rate”) because the recited mass flow rate is not specified in any detail other than it is a “combustor” mass flow rate, which could be a mass flow rate entering or exiting the combustor.  Inasmuch as Applicant may be arguing (it is unclear if this is the case) that controlling a fuel split is not the same as controlling the fuel supply to supply a proportion of the fuel mass flow rate as a pilot fuel mass flow rate, this argument is also unpersuasive.  Controlling a fuel split between pilot and main fuel flows inherently comprises supplying a proportion of a total fuel mass flow rate as a pilot fuel mass flow rate (even if this rate is zero).  This is precisely what controlling fuel splits involves.
Applicant’s argument (p. 4 of Remarks) that Bulat nowhere teaches a threshold for a pilot fuel flow is unpersuasive.  The region B, which Bulat wishes to avoid, is a region wherein pressure pulsations can negatively impact the flame (para. [0058]) which increases the risk of flame-out (para. [0020]).  Bulat ensures that the pilot fuel is bumped up sufficiently to avoid this area (para. [0071]) which means that Bulat does not want the pilot fuel flow to go below this value, thus establishing a threshold.  The region A, which Bulat also wishes to avoid, is a region wherein high metal temperature risks overheating parts (para. [0019]).  Bulat ensures the pilot flow is decreased sufficiently to avoid this area (para.l [0071]) thus establishing another threshold.  While the thresholds are expressed in terms of temperature and dynamic pressure, the practical effect of Bulat’s control is to establish varying, yet predetermined (para. [0015]), maximum and minimum pilot fuel flows in accordance with different operating conditions to avoid flame-out and overheating, and these maximum and minimum pilot fuel flows correspond to the respective thresholds.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741